Citation Nr: 0615601	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Wichita, Kansas.  

The issue is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The most recent VA examination of the veteran's migraine 
disability was conducted in May 2003.  The veteran has since 
reported that the severity and frequency of his migraine 
attacks, despite medication, has increased, and the VA 
treatment records tend to support the veteran's assertion.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, a VA examination should be scheduled.  The RO 
should take this opportunity on remand to also obtain updated 
VA treatment records.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include all VA 
medical records from February 2006 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  After completing the above 
development, the RO must make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination to determine the current 
severity of his service-connected migraine 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The report of the 
examination must be comprehensive and 
include a discussion of the frequency and 
severity, including economic 
inadaptability, of any prostrating 
migraine attacks.  The report prepared 
must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

